      Case 1:20-cv-00385-MAD-DJS Document 26 Filed 09/14/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK


 NATIONAL RIFLE ASSOCIATION OF              §
 AMERICA,                                   §
                                            §
                  Plaintiff,                §
                                            §           CIVIL CASE NO. 1:20-CV-00385
 v.                                         §           MAD/DJS
                                            §
 ANDREW CUOMO, both individually and        §
 in his official capacity; NEW YORK STATE §
 DEPARTMENT OF ECONOMIC                     §
 DEVELOPMENT d/b/a EMPIRE STATE             §
 DEVELOPMENT; ERIC GERTLER, both            §
 individually and in his official capacity; §
 NEW YORK STATE DEPARTMENT OF               §
 LABOR; and ROBERTA REARDON, both §
 individually and in her official capacity, §
                                            §
                  Defendants.               §


                                    NOTICE OF APPEAL

       Notice is hereby given that the National Rifle Association of America, the Plaintiff in the

above-named case, appeals to the United States Court of Appeals for the Second Circuit from the

Memorandum-Decision and Order dated August 14, 2020 (Document Number 24), which granted

Defendants’ motion for judgment on the pleadings and denied Plaintiff’s cross-motion for leave to

amend the first amended complaint (the “August 14 Order”).        This appeal is taken from each

and every part of the August 14 Order.
      Case 1:20-cv-00385-MAD-DJS Document 26 Filed 09/14/20 Page 2 of 2




Dated September 14, 2020     Respectfully submitted,

                             By:      /s/ William A. Brewer III_________       I
                                   William A. Brewer III (Bar No. 700217)
                                   wab@brewerattorneys.com
                                   Sarah B. Rogers (Bar No. 700207)
                                   sbr@brewerattorneys.com
                                   Peter Bach-y-Rita (admitted pro hac vice)
                                   pbr@brewerattorneys.com
                                   BREWER, ATTORNEYS & COUNSELORS
                                   750 Lexington Avenue, 14th Floor
                                   New York, New York 10022
                                   Telephone: (212) 489-1400
                                   Facsimile: (212) 751-2849

                                   ATTORNEYS FOR PLAINTIFF
      4841-2699-3866
      2277/15




                                       Page 1
